                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

DARIUS VASHON TOLBERT,

      Plaintiff,
v.                                            Case No. 8:19-cv-754-T-60AAS

PATRICK SCRUGGS, et al.,

      Defendants.
_______________________________________/

                                   ORDER

      Darius Vashon Tolbert, an incarcerated individual proceeding pro se,

moves for an extension of time to serve the defendants. (Doc. 22).

      Mr. Tolbert filed his complaint on March 28, 2019. (Doc. 1). The plaintiff

must serve the defendant within ninety days after the complaint is filed. Fed.

R. Civ. P. 4(m). So, Mr. Tolbert’s deadline to serve the defendants was June

27, 2019. He failed to timely serve the defendants.

      A July 5th order gave Mr. Tolbert until July 25, 2019, to serve the

defendants or show cause in writing why this action should not be dismissed

because of his failure to serve the defendants. (Doc. 7). On July 23rd, Mr.

Tolbert submitted a motion for extension of time to serve the defendants. (Doc.

9). Mr. Tolbert requests additional time to serve the defendants and states


                                       1
that his wife is “hiring a service processor to effect service this week.” (Doc. 9).

         Since he submitted his motion for extension of time, Mr. Tolbert

submitted a return of service against defendant Patrick Scruggs. (Doc. 12).

Mr. Tolbert filed no returns of service against other defendants.

         A court must extend the time for service if the plaintiff establishes good

cause. Fed. R. Civ. P. 4(m); see also Fed. R. Civ. P. 6(b)(1)(A) (stating the court

may, for good cause, grant extensions of time requested “before the original

time or its extension expires”).

         In cases involving pro se plaintiffs, courts have discretion to liberally

construe the good-cause requirement under Rule 4(m). See Kelly v. Humphrey-

Barnett, 100 F.3d 963, 1996 632800, at *1 (9th Cir. 1996) (unpublished)

(citation omitted) (stating courts give latitude to pro se prisoner litigants under

Rule 4(m)); see also Espinoza v. United States, 52 F.3d 838, 842 (10th Cir. 1995)

(stating courts should consider the complex service requirements of Rule 4(i)

when deciding whether to grant a permissive extension of time under Rule

4(m)).

         Mr. Tolbert demonstrates diligent efforts to serve the defendants. Since

the July 5th order, he served one of the defendants: Patrick Scruggs.

Therefore, Mr. Tolbert establishes good cause for extending the time by whic h


                                          2
he must serve the remaining defendants. The following is ORDERED:

      1.    Mr. Tolbert’s motion for extension of time (Doc. 9) is GRANTED.

      2.    By September 6, 2019, Mr. Tolbert must properly serve the

            remaining defendants. His failure to timely serve the defendants

            might result in a dismissal of his claims against the remaining

            defendants.

      ENTERED in Tampa, Florida, on August 2, 2019.




cc: Tolbert Darius Vashon (via U.S. mail)




                                      3
